Citation Nr: 1439598	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from January 11, 2010 to December 18, 2011 and in excess of 70 percent from December 19, 2011 forward.

2. Entitlement to an initial rating for coronary artery disease in excess of 30 percent from January 11, 2010 to December 22, 2011 and in excess of 60 percent from December 23, 2011 forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's PTSD symptoms have caused occupational and social impairment with deficiencies in most areas but not total impairment.

2. From January 11, 2010 to July 19, 2010, the Veteran functioned at 7 to 8 METs level of activity and his left ventricular ejection fraction was over 50 percent.

3. From July 20, 2010 forward, the Veteran functioned at 3 to 5 METs level of activity, his left ventricular ejection fraction was over 70 percent, and he did not have congestive heart failure.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but not 100 percent, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating in excess of 30 percent for coronary artery disease from January 11, 2010 to July 19, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2013).

3. The criteria for a 60 percent rating, but not higher, for coronary artery disease from July 20, 2010 forward have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2010, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings were assigned.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD and coronary artery disease in July 2010, September 2010, and December 2011.  There is no assertion or indication that these examinations were inadequate.  Rather, they addressed the pertinent rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



PTSD

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th Edition) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran's PTSD symptoms most closely approximate a 70 percent rating, but not higher, for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms have caused deficiencies in most areas during the period on appeal.  During the September 2010 VA examination, the Veteran reported that his relationship with his wife was distant and he had become isolated, with marked decrease in social activity since retirement.  He also reported problems with verbal anger.  The examiner noted an increase in the severity of the Veteran's symptoms after his son deployed.  The Veteran reported sleep problems and a tearful mood at times.  The December 2011 examiner recorded marked diminished interest or participation in significant activities.  The 2010 and 2011 VA examiners recorded mild memory impairment, irritability or impaired impulse control, and difficulty concentrating.  January 2010 VA treatment noted depression.  The VA examiner in September 2010 found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational or other important areas of functioning.  Similarly, the VA examiner in December 2011 concluded that the Veteran's symptoms caused occupational social impairment with deficiencies in most areas.  The impact on the Veteran's relationship with his wife, increased isolation, and difficulty with impulse control, memory, and concentration are consistent with a 70 percent rating for the entire period on appeal.     

The evidence does not show that the Veteran's PTSD symptoms caused total occupational and social impairment during this period.  Throughout the claims period, the Veteran reported having a good relationship with his children.  He reported getting in an argument with his daughter and not speaking for a time.  Although he reported a strained relationship with his wife surrounding his son's military deployment, he reported a supporting marital relationship where his wife encouraged him to seek help.  

The Veteran retired in 2008, so effects of his PTSD symptoms on occupational functioning are not available for the period on appeal.  However, the examiner in September 2010 and VA treatment in February 2010 recorded normal thought, speech, and good judgment and insight.  The September 2010 examiner noted appropriate grooming.  The December 2011 examiner found that the Veteran was able to manage his finances.  The Veteran reported no suicidal ideation, homicidal ideation, or hallucinations.  Although the Veteran's PTSD symptoms have a significant impact on his life, they do not cause total disability.  He maintains his marriage and relationships with his children; he is able to care for himself and his finances.          

The December 2011 VA examiner noted that the Veteran's symptoms worsened since the prior examination.  The Board finds that the Veteran's PTSD symptoms at the time of the prior examination satisfied the criteria for a 70 percent rating.  While the Board takes notice that the Veteran's symptoms worsened, the Veteran's PTSD symptoms, at the time of the December 2011 examination, were not so severe as to cause total disability.  A 70 percent rating is appropriate for the period on appeal.  See 38 C.F.R. § 4.130, DC 9411.  

Coronary Artery Disease

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104 , Note 2.

Under Diagnostic Code 7005, a 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7005.

A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The evidence shows that coronary artery disease did not satisfy the criteria for a rating in excess of 30 percent from January 11, 2010 to July 19, 2010.  See 38 C.F.R. § 4.104, DC 7005.

The July 2010 VA examiner estimated the Veteran functioned at 7 to 8 METs level of activity or workload.  The Veteran reported experiencing shortness of breath, dizziness, lightheadedness, fatigue, and angina.  A stress test from November 2009, shortly before the period on appeal, showed ejection fraction of 54 percent.  Treatment from September 2009 noted syncope.  The Veteran's recorded activity or workload level of 7 to 8 METs was above the 3 to 5 METs required for a 60 percent rating.  The 30 percent rating awarded considers the reported shortness of breath, angina, fatigue, and other symptoms.  Additionally, the 54 percent ejection fraction is above that required for a 60 percent rating.  As such, coronary artery disease did not meet the requirements for a rating in excess of 30 percent from January 11, 2010 to July 19, 2010.    

The evidence shows that the symptoms of coronary artery disease worsened at some point between the July 2010 and December 2011 VA examinations.  However, there is no evidence to suggest on what date the symptoms worsened.  Affording the benefit of the doubt to the Veteran, the Board finds the date of worsening the earliest date possible, or the day after the July 2010 examination.  Therefore, the 60 percent evaluation shall take effect on July 20, 2010.

The evidence shows that coronary artery disease does not meet the criteria for a rating in excess of 60 percent.  See 38 C.F.R. § 4.104, DC 7005.

The Veteran underwent a cardiac stress test in December 2011.  Based on that stress test, the December 2011 VA examiner found that the Veteran experienced symptoms of dyspnea and angina at 3 to 5 METs of activity, or greater than 3 METs of workload.  The Veteran reported having tightness in his chest daily lasting up to several hours.  The 2011 examiner recorded left ventricular ejection fraction greater than 70 percent, significantly greater than the required 30 percent for a total disability rating.   Additionally, the 2011 examiner noted the Veteran did not have congestive heart failure.  As such, coronary artery disease does not meet the criteria for a 100 percent rating.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of coronary artery disease, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.

Extraschedular Considerations     

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders are intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  The Veteran's symptoms of shortness of breath (dyspnea), chest pain (angina), lightheadedness, dizziness, fatigue, and syncope are all considered by the rating criteria.  Additionally, the Veteran's symptom of being diaphoretic, or excessively sweating, was attributed to his shortness of breath and angina.  As such, it is also fully considered by the rating criteria.  The Veteran has not reported any symptoms, which have not been attributed to a service-connected disability and considered by the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The evidence supports a 70 percent rating for PTSD for the entire period on appeal; but the preponderance of the evidence is against a higher rating.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 39 C.F.R. § 4.3.


ORDER

A 70 percent rating for PTSD for the entire period on appeal is granted.

A rating of 30 percent from January 11, 2010 to July 19, 2010 and 60 percent from July 20, 2010 forward for coronary artery disease is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


